DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

claim 1, 9 and 10-11 are not unclear as recited. Claim 1 mentions "from 10 to 18 wt% vegetable fat that is solid at 4 °C" and "from 24 to 32 wt% vegetable fat that is liquid at 4°C ". which by looking at claim 1, is unclear whether or not the fat present in the 5 to 10 wt% nut paste is included in these ranges, (claim 13 limits claim 1 but as recited claim 1 remains unclear.
Claim 9 in light of claim 1 is also unclear as it recites additional components such as “cocoa butter”, which is also a vegetable fat solid at 4 °C. It is not clear whether or not this fat is included in the ranges indicated in claim 1 ,2 and 4 as recited.
Further, claim 11 fails to further limit claim 1 from which it depends. Claim 11 recites “frozen confection sauce composition comprises from 41 to 60 wt % fat”, which seems to signify that there is additional fat other than the disclosed fat of claim 1 (because the upper limit of fats disclosed 10-18% solid vegetable fat and 24-32% liquid vegetable fat adds up to a maximum of 50%, assuming arguendo nut paste half fat, that adds a maximum of 5%, which is still 55% and is less than the upper limit claimed in claim 11). 
Thus claim 11 fails to limit claim 1. Claim 11 as addressed here further raises questions regarding the additional fat. It is unclear whether the excess fat as per claim 11 falls in the category of solid fats or liquid fats at 4°C.
The applicant is requested to clarify / resolve these inconsistencies.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claims 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huang et al.  (EP1476025B1), hereinafter Huang in view of IDs reference to Oven (GB2093679A), hereinafter Oven, Lind et al (US 20100159081A), hereinafter Lind and Cain (US 5731027), hereinafter Cain

CLAIMS: 

Although Huang teaches of adding glassy sugar topping to the moisture barrier sauce, which enhances the sugar content, but the sugar content of Huang’s sauce falls below the claimed range. 
However, inclusion of greater proportion of sugars in moisture barrier confectionery coatings/ sauces was well known in the art (as taught by Oven page 2 Column 1, lines 20-26) where pourable dessert sauce comprises 24% sugar. Thus, food compositions like the topping or coating/ moisture barrier sauces were known to vary in the sugar content  as taught by Oven and Huang. Oven is pertinent as prior art because it teaches a coating/ moisture barrier sauce type composition that is utilized for edible products. Oven teaches of comestible product pourable at room temperature but hardens when added to frozen confections having about 24% sugar, which falls in the claimed range recited by applicant in claim 1. Regarding the topping or coating/ moisture barrier sauce composition, Oven teaches a combination of fats and sugars, as instantly claimed and also taught by Huang. Therefore, based on the teaching of typical sugar content of a coating/ moisture barrier sauces, it would have been obvious to one of ordinary skill in the art at the time of the invention to include additional sweetening agent in the range as recited by the applicant in claim 1 (as is also taught by Oven ) and provide additional sweet flavor, relative to the total weight of the coating/ moisture barrier sauce composition. The ordinary artisan would have been motivated to modify Huanng and utilize additional sugar or sweetener as taught by Oven at least for the purpose of creating a more flavorful coating/ moisture barrier sauce composition, which is typically more widely like by the consumer.
Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)).

Regarding claims 1 and 6, Huang is silent regarding 5 to 10 wt % nut paste, However, inclusion of commonly known fatty ingredients   in moisture barrier confectionery coatings/ sauces was well known in the art as taught by Lind and Cain. Lind teaches “The sauce used as a topping for the frozen confection may be any one suitable for coating frozen confections such as one or more of the following and including any combination thereof: Chocolate Fudge, Caramel, Butterscotch, Marshmallow, Fruit Preps, Chocolate Peanut or other Nut Butter with or without sugar or other added ingredients and Fat Based Variegates” (Para 47), i.e., inclusion of nut butters in ice cream confections where the ice cream is layered or in the form of an ice-cream sundae was known in the art at the time of the effective filing date of invention. Cain teaches of healthy fats and oils that can be utilized in food compositions such as coating/ moisture barriers and fillings. Cain Column 5, lined 1-10 teaches a composition using hazelnut paste and healthy fats include hazelnut oil according to Column 2, lines 35-40 of Cain. Thus, frozen food compositions like the topping or coating/ moisture barrier sauces were known to vary in the fat contet, fat type and source of fats as taught by Huang, Lind and Cain. Lind and Cain are pertinent as prior art because both teach confectionery toppings/ sauces and specially frozen confections.
Regarding the topping or coating/ moisture barrier sauce composition, Both Lind and Cain teach a combination of fats and sugars, as instantly claimed and also taught by Huang. Therefore, based on the teaching of typical components and sources of fat in a coating/ moisture barrier sauces, it would have been obvious to one of ordinary skill in the art at the time of the invention to include nut butters or nut based oil sources in general and hazelnut paste in particular to the coating/ moisture barrier sauces as a source of healthy fats as recited in claims 1 and 6 (as is also taught by Lind and Cain) and provide additional texture and flavor impact, to the coating/ moisture barrier sauce composition. The ordinary artisan would have been motivated to modify Huanng and utilize the nut paste or hazelnut paste as taught by Lind and Cain at least for the purpose of creating added texture and flavor in the coating/ moisture barrier sauce composition, while also enhancing the healthy fat component of the coating/ moisture barrier sauce composition.

Regarding claims 2-3 Huang teaches a frozen confection product according to claim 1, wherein the vegetable fat that is solid at 4.degree.  C. is selected from the group consisting of coconut 
oil, palm oil, palm kernel oil, hydrogenated oils and mixtures thereof ( Para 18 and 20, where coconut oil is taught). 

 Regarding claims 4-5 Huang teaches a frozen confection product according to claim 1, wherein the vegetable fat that is liquid at 4.degree.  C. is selected from the group consisting of soya bean oil, cottonseed oil, peanut oil, safflower oil, corn oil, canola oil and mixtures thereof. (claim 4) and claim 5 recites soya bean oil (see  Para 18 and 19 where soybean oil is taught).
 
Regarding claim 6 Huang teaches a frozen confection product according to claim 1, wherein the nut paste 
comprises hazelnut paste (see rejection above in view of Lind and Cain). 
 
Regarding claim 7-8 Huang teaches a frozen confection product according to claim 1, wherein the sugar is selected from the group consisting of glucose, fructose and sucrose and mixtures thereof (claim 7) and (sucrose (claim 8), (see  Para 23 and 34-35 where sucrose is taught).
 
Regarding claim 9 Huang teaches a frozen confection product according to claim 1, wherein the frozen 


Regarding claim 10 Huang teaches a frozen confection product according to claim 1, wherein the frozen 
confection sauce further comprises skimmed milk powder (see Para 22 where skim milk and dry milk ingredients are taught). 
 

Regarding claim 11 Huang teaches a frozen confection product  according to claim 1, wherein the frozen 
confection sauce composition comprises from 35 to 62 wt % fat (see  Para 25-27 and para 6 where fat/oil proportion is taught).

 Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
application 2020/0350220 A1 to Di Troia et. al. Note that the specification of the published application is significantly similar to the current application and claims 1-10 are substantially the same as the current application and the filing date of the parent application in both cases goes back to Jan 20, 2017. The reference is by another and although does not qualify as prior art at this time, it is being cited on record for being pertinent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/JYOTI CHAWLA/Primary Examiner, Art Unit 1792